Citation Nr: 1534710	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  10-00 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for right ear otitis media status post tube insertion of the right tympanic membrane with perforated right ear drum (previously rated as residuals of right ear surgery).  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a traumatic brain injury (TBI). 

3.  Entitlement to service connection for residuals of a TBI. 

4.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana and August 2013 and October 2014 rating decisions issued by the RO in St. Louis, Missouri.  Jurisdiction over the claims file is currently held by the St. Louis RO.

In April 2013, the Veteran testified at a videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file.

In November 2013, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  In March 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's representative that a withdrawal of the appeal for entitlement to an initial compensable rating for right ear otitis media is requested.
2.  The claim for service connection for residuals of a TBI, characterized as a remote mild head injury, was initially denied in an unappealed January 2011 rating decision.

3.  The evidence received since the January 2011 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

4.  Residuals of a TBI were not present in service or until years thereafter and are not etiologically related to any incident of active military service.

 5.  The Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an initial compensable rating for right ear otitis media status post tube insertion of the right tympanic membrane with perforated right ear drum (previously rated as residuals of right ear surgery) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  New and material evidence has been received and the claim for entitlement to service connection for residuals of a TBI is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  Residuals of a TBI were not incurred or aggravated by active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

4.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a March 2015 letter, the Veteran (through his representative) withdrew the claim for entitlement to an initial compensable rating for right ear otitis media.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this claim and it is dismissed.


Claim to Reopen

The Veteran's claim for entitlement to service connection for residuals of a TBI, characterized as a remote mild head injury, was initially denied in a January 2011 rating decision.  The RO determined that the evidence, including service treatment records and a December 2010 VA medical opinion, did not establish a nexus between the claimed disability and the Veteran's active duty service.  The Veteran received notice of the January 2011 rating decision in a February 2011 letter.  He did not appeal the denial of the claim and the January 2011 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The evidence received since the January 2011 rating decision includes the report of a January 2014 neurocognitive consultation at the Poplar Bluff VA Medical Center (VAMC).  The examining psychologist found that the Veteran's test results indicated an acquired cognitive deficit secondary to neurological trauma.  The examiner also concluded that the most likely explanation for the Veteran's difficulties was his in-service TBI.  Although this opinion was based solely on the Veteran's self-reports of the in-service head injury, the Veteran's statements are presumed credible.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The January 2014 VAMC neurocognitive examination report also raises a reasonable possibility of substantiating the claim for service connection.  As new and material evidence has been received, reopening of the claim for entitlement to service connection for residuals of a TBI is granted.  


Reopened Claim

The Veteran contends that service connection is warranted for residuals of a TBI as they were incurred due to an in-service head injury.  He testified during the April 2013 videoconference hearing that he incurred a TBI during service when he was involved in a motor vehicle accident on New Year's Eve in 1968.    

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record establishes a current disability.  Private and VA clinical records document consistent treatment for various neurological and cognitive complaints (such as memory and concentration problems) associated with a TBI since April 2004.  The Veteran was also diagnosed with multiple cognitive, physical, and emotional complaints related to a TBI upon VA examination in December 2010 and dementia due to head trauma at the VAMC in January 2014.  The Board therefore finds that current chronic residuals due to a TBI are demonstrated.  

The record also establishes an in-service injury.  Service records show that the Veteran was seen in January 1968 with complaints of headaches and back pain following his involvement in a motor vehicle accident a few weeks earlier over the holidays.  He denied experiencing any loss of consciousness following the accident, but presented with a healed forehead laceration indicating a head injury.  The record also contains a newspaper article dated January 5, 1968 identifying the Veteran as a person involved in a motor vehicle accident a few days earlier.  Both the Veteran and his sister, who was also involved in the car accident, have provided statements describing the collision and their injuries.  The Board therefore finds that an in-service TBI was incurred during the Veteran's active duty service when he was involved in a motor vehicle accident in January 1968.  

With respect to the third element of service connection, a nexus between the Veteran's current disability and the in-service TBI, service records do not indicate such a link.  The Veteran was seen in January 1968 with complaints of a headache and back ache related to a recent motor vehicle accident and head injury, but there is no other documentation of treatment, findings, or complaints related to a TBI during active duty.  The Veteran's systems were normal upon physical examination for separation in June 1970 and he specifically denied experiencing a head injury on the accompanying report of medical history.  Thus, the contents of the Veteran's service records do not support his contentions linking his current disability to the in-service TBI.  

Post-service treatment records also do not support a link between the Veteran's current TBI residuals and military service.  In fact, the Veteran's post-service records indicate that his current TBI residuals are related to more recent head injuries.  There is no evidence of treatment for symptoms indicative of a TBI until April 2004, more than 35 years after the Veteran's in-service head injury, when he was seen at his private primary care physician's office.  At that time, the Veteran reported incurring a TBI several days earlier when he was struck on the head by a television while attending an automotive auction.  He complained of dizziness, headaches, and orthopedic complaints in his back, neck, and shoulders.  His physician diagnosed concussion syndrome and referred him to a neurologist.  

The Veteran was seen for an initial neurological evaluation in May 2004 and reported experiencing symptoms of poor memory and a lack of concentration since a television fell on his head five weeks earlier.  He also reported a previous head injury in 2000 when he hit his head on a garage door.  The neurologist referred the Veteran for a neuropsychological consultation at the University of Chicago in January 2005.  The examining neuropsychologist found that the Veteran's symptoms and testing were not consistent with recovery from a TBI.  Although he complained of cognitive, physical, and emotional difficulties since the April 2004 head injury, his recent psychological distress and mood-related factors were identified as a significant contributor to his cognitive inefficiencies.  The Veteran also reported a prior history of head trauma from a motor vehicle accident, but denied experiencing any residual cognitive difficulties following this incident.  

Other examinations performed at various health care facilities also identified nonservice-related head injuries as a possible source of the Veteran's cognitive deficiencies.  A Social Security Administration (SSA) psychological examination performed in March 2006 included a diagnosis of head trauma and related problems due to the April 2004 automotive auction injury.  The Veteran also reported an additional post-service incident of head trauma during a December 2007 mental health evaluation at the Chicago VAMC.  At that time, he stated that he incurred a head injury four to five years earlier when he was struck by a car driven by an intoxicated driver.  He reported experiencing some long-term memory loss after the incident.  Therefore, the post-service treatment records document the Veteran's accounts of several post-service head injuries, to include the TBI in April 2004 with complaints of cognitive difficulties since that time. 

The record contains competent medical opinions weighing both for and against the claim.  In January 2014, the Veteran was provided a neurocognitive consultation at the VAMC and the examining neuropsychologist issued an opinion in support of service connection.  The VAMC neuropsychologist found that the Veteran's test results suggested an acquired deficit secondary to neurological trauma and identified the Veteran's in-service 1968 TBI as the most likely explanation for the condition.  A diagnosis of TBI and dementia due to head trauma was rendered.  Although this opinion was issued following extensive objective testing, the Board notes that the examiner did not review any material from the Veteran's claims file or treatment records indicating the possibility of a post-service head injury as the etiology of the Veteran's TBI residuals.  The Veteran did not mention his history of post-service TBIs to the examiner, and only reported incurring head trauma as a result of the in-service motor vehicle accident.  His description of the 1968 head injury to the examiner, to include his report of a three to four day loss of consciousness, is also at odds with other previous reports.  In January 1968, when he sought treatment for a headache and back pain during service, the Veteran denied experiencing any loss of consciousness as a result of the recent injury.  He also denied having any cognitive residuals due to the in-service accident during the January 2005 examination at the University of Chicago.  The January 2014 VAMC examiner's failure to consider the Veteran's history of prior head injuries is significant in light of the number and severity of the Veteran's post-service TBIs, to include the April 2004 injury that necessitated treatment with several physicians across various medical fields.  The January 2014 VAMC examiner's opinion was therefore premised on an inaccurate presentation of the Veteran's medical history and rendered without consideration of his other head injuries.  The Board therefore finds that it is of little probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  

In contrast, the Board finds that the medical opinion of a December 2010 VA examiner is far more probative regarding the etiology of the Veteran's TBI residuals.  The VA examiner physically examined the Veteran and reviewed the complete claims file, including service treatment records containing the Veteran's contemporaneous account of the in-service injury.  The examiner concluded that the Veteran incurred a mild head injury in 1968, but there was no supportive evidence suggesting he experienced a residual disability.  It was therefore less likely as not that the Veteran's current residuals of a head injury were due to the inservice motor vehicle accident.  Rather, the Veteran's current cognitive, physical, and emotional complaints (including memory loss, decreased concentration, and difficulty following directions) were the result of a mild TBI incurred in 2004 when he was struck by a falling television.  This opinion was issued based on an accurate presentation of the Veteran's history and was accompanied by a well-reasoned and fully explained rationale.  The Board finds that it is entitled to substantial probative weight.  See Nieves, supra.  

The Board has also considered the lay evidence in support of the claim.  The Veteran and his family members have provided statements in support of the claim, linking his current TBI residuals to his head injury during service.  However, as lay persons, they are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of cognitive difficulties, but finds that his statements regarding the history of his claimed disability are not credible.  His description of the in-service head injury and its effects have been inconsistent throughout the claims period, and the Veteran failed to mention his post-service head traumas on several occasions when receiving medical care.  Conversely, he also failed to mention his in-service head injury when seen by various providers following his April 2004 TBI and denied any history of head injury at his separation from service.  The Board also notes that the Veteran has been diagnosed with dementia and other cognitive deficits and in a February 2011 correspondence stated that he could not even remember if he had been to Vietnam during service due to his memory loss.  The Board therefore finds that the Veteran's statements regarding the history of his disability are not credible.  In addition, his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record establishes that the Veteran's TBI residuals were manifested years after his separation from active duty service.  Furthermore, the weight of the competent evidence is clearly against the claim and establishes the presence of multiple post-service head injuries as the source of the claimed disability.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and active duty.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


TDIU Claim

The Veteran contends that he is unable to work due to his service-connected disabilities.  VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Veteran is service-connected for vertigo, rated as 30 percent disabling, tinnitus, rated as 10 percent disabling, and right ear hearing loss, rated as noncompensably disabling.  His combined evaluation for compensation is 40 percent.  The Veteran therefore does not satisfy the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a), as he does not have two or more disabilities with one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even though the percentage requirements of § 4.16(a) are not met, if the evidence establishes that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the case will be referred to the Director of the VA Compensation and Pension Service (Director) for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, although the record contains evidence that the Veteran is currently unemployable, it does not establish that his inability to maintain gainful employment is due solely to his service-connected conditions.  Therefore, referring the claim to the Director for extra-schedular consideration is not warranted. 

The Board finds that the Veteran is unemployable, but his inability to obtain or maintain substantially gainful employment is not due solely to service-connected disabilities.  The record establishes that the Veteran last worked in 2002 when he was self-employed and owned his own used car dealership.  He reported on his February 2014 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, that he completed the sixth grade and had no other training or education.  He also reported that he was unemployable due to a combination of service and nonservice-connected conditions, to include residuals of a TBI, dementia, vertigo, and tinnitus.  The Veteran provided a similar history on his October 2007 application for SSA benefits, contending that he was unable to work due to right ear deafness, arthritis, pain secondary to a major heart attack, and bipolar disorder.  His lay statements therefore demonstrate his unemployability is due to both service and nonservice-connected disabilities.

The medical evidence also establishes that the Veteran is unemployable due to a combination of disabilities.  Regarding the nonservice-connected conditions, a December 2010 VA examiner determined that the Veteran was unable to leave his home except to receive medical care and that he experienced pain and limited mobility due to his spinal conditions.  The examiner also noted that the Veteran's TBI residuals resulted in impairment to employment including memory loss, decreased concentration, pain, and difficulty following instructions.  A private physician opined in November 2006 that the Veteran was significantly limited in his ability to perform work-related activities due to his cardiac issues and limited ability to travel due to psychiatric problems.  Thus, his nonservice-connected disabilities demonstrate severe impairment to the Veteran's ability to obtain and maintain employment.  With respect to the Veteran's service-connected conditions, a January 2015 VA examiner found that he would have difficulty communicating accurately due to his problems hearing and understanding with the presence of background noise.  The examiner determined that this would limit the Veteran's employment choices.  A September 2014 contract VA examiner also found that the Veteran's vertigo, tinnitus, and otitis media prevented the Veteran from performing his usual daily activities.  These findings indicate some interference with employment due to service-connected conditions, but it is clear that the Veteran is unemployable only with consideration of both service and nonservice-connected disabilities.  

The medical and lay evidence therefore establishes that the Veteran is unemployable due to a combination of service-connected and nonservice-connected disabilities.  Nonservice-connected disabilities may not be considered in the determination of whether the Veteran warrants TDIU.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  It is clear that the Veteran is not unemployable with consideration of his service-connected conditions alone and the benefit-of-the-doubt rule is inapplicable.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341.


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claim to reopen entitlement to service connection for residuals of a TBI, VA has substantially satisfied the duties to notify and assist.  There is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claim.  

Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) regarding the reopened claim for service connection was furnished to the Veteran in a July 2013 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the July 2013 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was notified of the requirements to substantiate a claim for TDIU in a letter accompanying the October 2014 rating decision denying the benefit.  Notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of notice followed by readjudication of the claim in the May 2015 statement of the case (SOC).  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, any timing deficiency has been remedied.

In addition, the Veteran has not alleged any prejudice resulting from delayed or absent notice with respect to the claim for TDIU.  Prejudicial error occurs in the context of the duty to notify only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Appellants must generally identify "with considerable specificity": (1) how the notice was defective; (2) what evidence the appellant would have provided or requested that VA obtain had VA fulfilled its notice obligations; and (3) how the lack of notice and evidence affected the essential fairness of the adjudication.  Id; see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).  Moreover, the record contains evidence of actual knowledge on the part of the Veteran.  The Veteran and his representative have provided statements arguing that the Veteran is unemployable due to service-connected disabilities and have demonstrated actual knowledge of the requirements for establishing TDIU.  Therefore, any lack of such notification did not result in prejudice to the Veteran.  
VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, private medical records, and records from the SSA.  Additionally, the Veteran was provided proper VA examinations in response to his claims, to include a TBI examination in December 2010, and September 2014 and January 2015 examinations addressing the severity and the effect on employment of the service-connected vertigo, tinnitus, and right ear hearing loss.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial compensable rating for right ear otitis media status  post tube insertion of the right tympanic membrane with perforated right ear drum (previously rated as residuals of right ear surgery) is dismissed.  

New and material evidence has been received and reopening of the claim for entitlement to service connection for residuals of a TBI is granted.

Entitlement to service connection for residuals of a TBI is denied. 





Entitlement to a TDIU is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


